                                           Case 4:20-cv-00729-KAW Document 8 Filed 04/21/20 Page 1 of 2


                                    KAZEROUNI LAW GROUP, APC
                                1
                                    Abbas Kazerounian, Esq. (SBN: 249203)
                                2   ak@kazlg.com
                                    Nick Barthel, Esq. (SBN: 319105)
                                3
                                    nicholas@kazlg.com
                                4   245 Fischer Avenue, Unit D1
                                    Costa Mesa, CA 92626
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    KAZEROUNI LAW GROUP, APC
                                8   Yana Hart, Esq. (SBN: 306499)
                                    yana@kazlg.com
                                9
                                    David James Mcglothlin (SBN: 253265)
                               10   david@kazlg.com
                                    2221 Camino Del Rio S, Ste 101
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                    San Diego, CA
    COSTA MESA, CA 92626




                               12

                               13
                                    Attorneys for Plaintiffs

                               14                       UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                               15

                               16   NATHAN BLACK AND                        Case No.: 20-cv-00729-KAW
                                    JUSTIN MUNOZ, Individually
                               17                                           NOTICE OF SETTLEMENT ON AN
                                    and On Behalf of All Others
                               18   Similarly Situated,                     INDIVIDUAL BASIS

                               19
                               20                  Plaintiffs,
                               21

                               22                            v.
                               23

                               24   NOOTROPICS DEPOT LLC,
                               25

                               26                  Defendant.
                               27

                               28
                                    Case # 20-cv-00729-KAW                               Black, et al. v. Nootropics Depot, LLC
                                                                  NOTICE OF SETTLEMENT
                                             Case 4:20-cv-00729-KAW Document 8 Filed 04/21/20 Page 2 of 2



                                 1          TO THIS COURT AND ALL PARTIES AND THEIR RESPECTIVE
                                 2   ATTORNEYS OF RECORD:
                                 3          PLEASE TAKE NOTICE that plaintiffs Nathan Black and Justin Munoz
                                 4   (the “Plaintiffs”) submit this Notice of Settlement to inform the Court that the
                                 5   parties have executed a settlement agreement in the action to settle on an individual
                                 6   basis; to request that all pending deadlines be vacated; and to request that the Court
                                 7   set a deadline of May 25, 2020, for Plaintiffs to file the necessary dismissal papers.
                                 8          Therefore, Plaintiffs respectfully request that all pending deadlines be vacated
                                 9   and that the Court set a deadline of May 25, 2020, for Plaintiffs to file the necessary
                                10   dismissal papers.
                                11
                                12   Dated: April 21, 2020                      Respectfully submitted,
KAZEROUNI LAW GROUP, APC




                                13                                              KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                15                                              By: _s/ Abbas Kazerounian____
                                                                                     ABBAS KAZEROUNIAN, ESQ.
                                16                                                   NICHOLAS BARTHEL, ESQ.
                                                                                     Attorneys for Plaintiff
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case # 20-cv-00729-KAW                  2 of 2           Black, et al v. Nootropics Depot, LLC
                                                                    NOTICE OF SETTLEMENT
